Citation Nr: 0412878	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions dated July 1986, September 1986, March 1987, 
and November 1988, which denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an earlier effective date than August 2, 
1999, for a TDIU.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the veteran a TDIU effective 
August 2, 1999.  

In rating decisions dated July 1986, September 1986, March 
1987, and November 1988, the RO denied the veteran's claim 
for an increased rating for major depression from 70 percent, 
as well as for a TDIU.

The veteran's claim was remanded in February 2002.  


FINDINGS OF FACT

1.  The rating decisions of July 1986, September 1986, March 
1987, and September 1988, which denied entitlement to a TDIU, 
applied existing statutes and regulations and were supported 
by evidence then of record; they did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decisions.

2.  When the RO decided the claims of entitlement to a TDIU 
in July 1986, September 1986, March 1987, and September 1988, 
the correct facts as they were known at the time were before 
the RO, and the RO correctly applied the applicable laws and 
regulations.

3.  The veteran filed an informal claim for a TDIU on 
February 5, 1990.  

4.  It became factually ascertainable that the veteran was 
unable to follow a substantially gainful occupation as a 
result of his service-connected major depression and 
hydradenitis suppurativa on February 5, 1990.


CONCLUSIONS OF LAW

1.  The rating decisions of July 1986, September 1986, March 
1987, and September 1988, which denied entitlement to a TDIU, 
did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2003).

2.  An effective date of February 5, 1990, but no earlier, 
for the grant of a TDIU is appropriate.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § § 3.155, 3.157, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a March 1979 rating decision, the RO granted service 
connection for residuals of a pilonidal cystectomy with 
recurrent hydradenitis and assigned a 10 percent rating.  

In an October 1980 rating decision, the RO granted service 
connection for a nervous condition.  The RO combined this 
condition into one service-connected condition of residuals 
of a pilonidal cystectomy with recurrent hidradenitis and 
depressive reaction, and assigned a 30 percent rating.  

In a decision dated January 1986, the Board denied the 
veteran's claim for an increased rating for major depression 
from 70 percent, an increased (compensable) rating for 
hydradenitis suppurativa, and denied a TDIU.  

A VA treatment record was submitted from March 1986.  A 
psychiatrist contended that the veteran was totally 
unemployable.  He discussed the veteran's psychiatric 
condition and his painful boils which were brought on by 
returning to work.  

The veteran submitted an application for a TDIU in April 
1986.  He wrote that his major depression, pilonidal cyst, 
and hidradenitis suppurativa all prevented him from securing 
or following gainful occupation.  He wrote that his 
disability affected his ability to work full-time in 1979.  
He wrote that he worked for Home Quality Care in December 
1985 helping people go to the store and clean their houses, 
but was removed because of major depression and chronic 
headaches.  He wrote that he worked for Aviation Services 
driving a forklift from May 1985 to July 1985, but was 
released because of his job-related disabilities.  He 
indicated that he worked at the Springfield Post Office from 
1978 to 1985, but lost 4.5 years out of 6 because of illness.  

The veteran underwent a VA psychiatric examination in April 
1986.  It was noted that the veteran last worked regularly at 
the Springfield Post Office in 1980.  It was noted that for a 
30-day period he resumed his post-office job as a mail 
handler until he was retired on disability.  It was noted 
that in early 1985, he attempted to resume work for as a 
laborer for Emery Air Freight and worked for 2 months, and 
that in December 1985, he attempted to work for Geriatric 
Quality Home Care as an aide and was only able to work for 30 
days, leaving because of severe migraine headaches.  The 
examiner stated that the veteran was totally unemployable.  

VA treatment records were submitted for the year 1986.  They 
show that the veteran continued to receive psychiatric 
treatment during this time, and that he was treated for his 
headaches during this time.  .  

In a decision dated July 1986, the RO denied the veteran's 
claim for an increased rating for major depression from 70 
percent, an increased (compensable) rating for hydradenitis 
suppurativa, and denied a TDIU.  It was determined that the 
evidence did not establish the fact that the veteran's 
service-connected disabilities were in and of themselves of 
such severity as to render him incapable of acquiring and 
retaining substantially gainful employment.  

Dr. R. O. submitted a letter dated August 1986.  He wrote 
that the veteran had a long history of chronic hydradenitis 
suppurativa.  He wrote that with similar patients, he had 
seen them become unemployable because of intolerance of 
active but not necessarily strenuous jobs.  He wrote that 
this condition kept the veteran in a state of intermittent 
partial or total disability from 1979 through May 1986 when 
he last saw the veteran.  He wrote that during this time the 
veteran continued to have intermittent flare-ups of pustular 
infections.  

In a decision dated September 1986, the RO denied the 
veteran's claim for an increased rating for major depression 
from 70 percent, and denied a TDIU.  In a November 1986 
rating decision, the RO denied the veteran's claim for an 
increased (compensable) rating for hydradenitis suppurativa.  

In a decision dated March 1987, the RO denied the veteran's 
claim for an increased rating for major depression from 70 
percent, denied a TDIU, and denied an increased (compensable) 
rating for hydradenitis suppurativa.  

VA treatment records were submitted from 1987 to 1988.  They 
show that the veteran continued to be seen for his 
psychiatric condition during this time.  

In a November 1988 rating decision, the RO denied the 
veteran's claim for an increased rating for major depression 
from 70 percent, denied a TDIU, and denied an increased 
(compensable) rating for hydradenitis suppurativa.  

The veteran was seen at the Holyoke Hospital on an emergency 
basis for his skin on December 17, 1989.  The examiner's 
impression was of a left buttock/perianal abscess.  

The veteran underwent a VA psychiatric examination on 
February 5, 1990.  Diagnoses were major depression by 
history; histrionic personality disorder; hidradenitis 
suppurativa; and tension headaches.  The examiner commented 
that the veteran was unemployable.  

The veteran underwent a VA examination in February 1990.  The 
veteran was diagnosed with generalized hydradenitis 
suppurativa and pilonidal sinus cystectomy with sequelae.  

In a March 1990 rating decision, the RO increased the 
veteran's service-connected hydradenitis suppurativa to 30 
percent, and denied increased ratings for major depression 
and a pilonidal cystectomy.  

VA treatment records were submitted from 1990 showing that 
the veteran continued to be treated for depression and his 
skin.  

In an October 1990 rating decision, the RO denied the 
veteran's claim for increased ratings for nerves, 
hidradenitis, and a pilonidal cystectomy.

The veteran was hospitalized at a VA hospital from March to 
April 1991 for drug dependence.  Discharge diagnoses were 
cocaine dependence, rehabilitation; heroin dependence, in 
remission; methadone dependence, in remission; and dysthymic 
disorder.  The veteran commented that his symptoms of 
depression and cocaine use were precipitated by a recent job 
loss.  The examiner concluded that the veteran was 
employable.  

In a May 1991 rating decision, the RO denied the veteran an 
increased rating for his nervous condition.  

The veteran underwent a VA examination in April 1992.  Under 
diagnosis, the examiner wrote major depression with 
psychosis, mood congruent.  His GAF was determined to be 50.  

In an August 1992 rating decision, the RO denied the 
veteran's claim for an increased rating for his nervous 
condition.  

In an August 1995 financial status report form, the veteran 
reported that he had worked for 3 months (from June to August 
1995) on a temporary assignment as a Social Work Associate at 
the VA Medical Center.  

In a July 1, 1999, medical opinion, received on July 7, 1999, 
the chief of the VA Mental Health Clinic opined that the 
veteran was permanently disabled and unable to keep gainful 
employment.  

The veteran raised a claim for a TDIU in July 1999, which was 
received on August 2, 1999.  He reported that in the last 5 
years, he had only worked for 3 months at the VA Medical 
Center as an associate social worker.  He reported that he 
became too disabled to work in 1985.  

In a January 2000 rating decision, the RO granted a TDIU 
effective August 2, 1999.  

In a February 2000 Notice of Disagreement, the veteran argued 
that his 100 percent rating should have been from July 9, 
1985, because that was when he received a permanent 
disability retirement from the Post Office.  He wrote that 
evidence showed four psychiatric admissions to the VA medical 
center before or during 1985.  He wrote that for the last 15 
years, he had been unable to obtain or maintain any or all 
forms of substantially gainful employment due to his service-
connected disabilities.  

In February 2000, a statement was received from the United 
States Post Office that the veteran ended his employment with 
Post Office in July 1985, and was no longer able to perform 
his duties due to a medical condition.  

In the veteran's April 2000 Substantive Appeal, he submitted 
numerous medical and personnel records for the period from 
1982 to 1992, all discussing his unemployability.  

The veteran was afforded a hearing before the RO in September 
2000, a transcript of which has been associated with the 
claims folder.  He contended that after VA examinations in 
April 1986, 1990, and April 1992, at which times he was found 
unemployable, he was never a sent an application for a TDIU, 
or a VA Form 29-8940.  He wrote that he tried to work as a VA 
counselor in 1994-1995 for about 3 months, but since his skin 
condition was getting worse, he retired.  It was noted that 
the veteran was notified 7 times after the January 1986 Board 
decision that he should appeal his decisions if he disagreed 
with them, but that he did not appeal the decisions.  

In a June 2001 statement, the veteran alleged CUE in the 
September 1986 RO decision.  He noted that the VA examiner 
and the treating VA psychiatrist both concluded that he was 
totally unemployable.  The veteran argued that in the 
September 1986 decision, the RO failed to analyze the 
credibility and probative value of the evidence.  He also 
wrote that the RO failed to schedule a VA examination for his 
service-connected skin disability.  The veteran discussed a 
number of pieces of evidence from 1982 to 1986, and argued 
that these pieces of evidence showed that he was 
unemployable.  VA examinations from March 1984 and March 1986 
where the veteran was determined to be unemployable were 
cited.  

The veteran was afforded a hearing before a traveling member 
of the Board in November 2001, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
he retired from the government in 1984.  He contended that in 
1979 accommodations were made for his disability and he was 
given light duty jobs.  He stated that in 1980 he was 
terminated after a grievance, and they were forced to take 
him back in 1982.  He testified that he would work for a 
couple of weeks at a time, until his doctor finally told him 
in 1984 to retire.  

The veteran submitted a letter dated September 2002 in which 
he submitted other medical records.  He argued that certain 
medical records supported his claim, including: a VA 
examination from April 1986; medical records from his 
treating psychiatrist, Dr. R (January 1982, November 1982, 
August 1984, February 1985, and March 1986); a hospital 
discharge summary from the VA Medical Center from July 1984; 
a VA examination from February 1984; VA letters from Dr. A 
dated October 1992, and Dr. H dated October 1994; a VA 
medical report dated February 1982; a letter from the Office 
of Personnel Management dated April 2000; and a VA progress 
note from vocational rehab dated February 1982.  

In the representative's January 2004 statement, he contended 
that the veteran's effective date should go back to at least 
February 5, 1990, but he also believed that the correct 
effective date should go back to November 16, 1984.  


Whether there was CUE in rating decisions dated July 1986, 
September 1986, March 1987, and November 1988, which denied 
entitlement to a TDIU.

The veteran claims that he should have been granted a TDIU in 
either the July 1986, September 1986, March 1987, or November 
1988 rating decisions on the basis of CUE.  

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2002)); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159), are 
not applicable to claims of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 U.S.C.A. § 5109A; 38 
C.F.R.§ 3.105(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  The Court 
stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Fugo at 44

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44.  Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

Governing laws and regulations in effect at the time of the 
July 1986, September 1986, March 1987, and November 1988 
rating decisions, regarding entitlement to a TDIU are 
described below.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (1986, 1988). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (1986, 1988).

The law provides that a determination as to the existence of 
CUE must be based on the record extant at the time of the 
decision in question.  Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992).  Since the decisions in question were rendered 
in July 1986, September 1986, March 1987, and November 1988, 
obviously the findings from the examinations and treatment 
records after November 1988 could not have been considered.  
The veteran was granted a TDIU largely on the basis of the 
July 1999 medical opinion of the chief of the VA Mental 
Health Clinic, who opined that the veteran was permanently 
disabled and unable to keep gainful unemployment.  Since this 
record was not available before July 1999, it obviously could 
not have considered in the July 1986, September 1986, March 
1987, and November 1988 decisions.  

Although the veteran contends that evidence submitted prior 
to the July 1986 rating decision supports his claim, this 
evidence was previously considered in the January 1986 Board 
decision which denied a TDIU.  This decision is final, and 
the Board will now primarily concern itself with evidence 
submitted in support of the July 1986, September 1986, March 
1987, and November 1988 decisions.  

The RO based its July 1986 decision denying TDIU on a VA 
treatment record from March 1986 and a VA psychiatric 
examination in April 1986.  The psychiatrist in March 1986 
discussed the veteran's psychiatric condition and his painful 
boils, and concluded that the veteran was totally 
unemployable.  However, the April 1986 VA psychiatric 
examination stated that the veteran was totally unemployable, 
and based that determination in part on a determination that 
the veteran left his prior employment because of severe 
migraine headaches, for which the veteran was not service-
connected.  Thus, based on the April 1986 examination there 
was certainly a plausible basis for finding in July 1986 that 
the veteran was unemployable due to non-service connected 
disabilities.  

The RO based its September 1986 decision denying TDIU on VA 
treatment records showing that the veteran received 
psychiatric treatment and medical treatment for his headaches 
during 1986.  There were no notations in the VA treatment 
records that the veteran was unemployable because of his 
service-connected disabilities.  Accordingly, this evidence 
added to the record does not show that the veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  

The RO based its March 1987 decision denying TDIU on a 
statement from Dr. R.O. dated August 1986.  Dr. R.O. 
discussed the veteran's service-connected skin disability.  
He did not state that the veteran was unemployable because of 
his service-connected disabilities; rather he wrote that the 
veteran's skin disorder kept him in a "state of intermittent 
partial or total disability."  Again, the evidence added to 
the record did not show that the veteran unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  

The RO based its November 1988 decision denying a TDIU on 
treatment records showing treatment for the veteran's 
psychiatric condition but no finding that the veteran was 
unemployable because of his service-connected disabilities.  
Again, the evidence added to the record did not show that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the post service 
evidence are arguably plausible is insufficient to establish 
clear and unmistakable error.  In conclusion, the Board finds 
that there was no CUE with respect to application of 
statutory or regulatory provisions.  The appellant has not 
met the relevant burden, and, therefore, the January 1986, 
September 1986, March 1987, and November 1988 rating 
decisions did not involve CUE and are final.

Although the veteran claims that he should have been given an 
examination for his skin, VA's failure to comply with the 
duty to assist cannot constitute clear and unmistakable 
error.  The Court has also held that, when a CUE claim is 
based upon an asserted failure to provide an examination, 
"[t]here is no way of knowing what such an . . . examination 
would have yielded[,] . . . so it could not be concluded that 
it 'would have manifestly changed the outcome', Russell, [3 
Vet. App. at 313]."  Hazan v. Gober, 10 Vet. App. 511, 522-
23 (1997).  Therefore, the fact that the RO failed to provide 
the veteran with an examination or opinion cannot form the 
basis for a finding of CUE.  See also, Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002) (en banc), cert. denied, 123 S.Ct. 
2574 (2003), ___ U.S. ___ (June 16, 2003) (overruling Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), in so far as it held 
that the existence of "grave procedural error" renders a VA 
decision non-final and, and holding that a failure of VA to 
assist a veteran to the extent required by applicable law and 
regulations cannot constitute CUE under 38 U.S.C. § 5109A).  


Entitlement to an earlier effective date than August 2, 1999, 
for a TDIU

In January 2000, the RO granted the veteran a TDIU, effective 
August 2, 1999.  The veteran claims that he is entitled to an 
effective date earlier than August 2, 1999, for such grant.

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the April 2001 and October 2002 
supplemental statements of the case informed the veteran of 
the information and evidence needed to substantiate his 
earlier effective date claim and provided him with the 
regulations governing the assignment of effective dates.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 1991); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2003).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

In a March 1990 rating decision, the RO denied the veteran's 
claim of increased ratings for major depression, a pilonidal 
cystectomy, and hydradenitis suppurativa.  Under the listing 
of the veteran's combined rating, the RO wrote "individual 
unemployability not found."  However, in the body of the 
rating decision, the RO did not discuss the denial of a TDIU.  
Also, in the April 1990 notification letter, the RO never 
informed the veteran of its decision to deny a TDIU.  Since 
the veteran was never informed of the March 1990 denial of a 
TDIU, it must be concluded that the veteran's claim for a 
TDIU has remained open since the March 1990 denial until the 
time it was granted in January 2000, effective August 2, 
1999.  

The veteran argues that he should be granted an earlier 
effective date of TDIU to February 5, 1990, since that is the 
date a VA examiner commented that the veteran was 
unemployable.  Although the examiner did not specify what 
disorders rendered the veteran unemployable, in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), the Court noted that when 
it is not possible to separate the effects of a service-
connected condition from non-service-connected conditions, 
"VA regulations at 38 C.F.R. § 3.102 . . . clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition."  In this instance, for purposes of 
determining the reasons for the veteran's unemployability, it 
is not feasible to separate the effects of the veteran's 
service-connected psychiatric and skin disorders from his 
other ailments.  Accordingly, pursuant to Mittleider v. West, 
it is conceded that it is the veteran's service-connected 
major depression and hyrdradenitis suppurativa which made him 
unable to obtain or retain employment.  

Therefore, granting the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, it is determined that it became 
factually ascertainable that he was unemployable because of 
his service-connected disabilities on February 5, 1990, the 
date of the aforementioned examination, and the date of claim 
pursuant to 38 C.F.R. § 3.157(b).  It was not factually 
ascertainable that the veteran was unable to obtain or retain 
employment because of his service-connected disabilities 
prior to February 5, 1990.  


ORDER

The rating decisions of July 1986, September 1986, March 
1987, and September 1988, which denied entitlement to a TDIU, 
did not involve CUE.

An effective date of February 5, 1990, for a TDIU is 
appropriate.





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



